Citation Nr: 1444909	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-40 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to October 1970.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of these claims, he testified at a hearing at the RO in May 2011 before a local Decision Review Officer (DRO)  A transcript of the hearing is of record.

The Board remanded these claims in March 2014 for further development.  Regrettably, still more development is required, so the Board is again remanding these claims to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran underwent a VA compensation examination in February 2009.  The Board determined that examination was inadequate and resultantly remanded these claims in March 2014 to provide another VA examination.  The examiner was to specifically comment on whether left ear hearing loss was present to a ratable extent and to indicate whether any current hearing loss and tinnitus were related to the Veteran's service, including to his conceded noise exposure in service.

The March 2014 VA examiner diagnosed left ear hearing loss according to VA standards.  See 38 C.F.R. § 3.385.  Unfortunately, there are still inadequacies in the examination report that require corrective action.  First, as noted in the March 2014 remand, the Veteran's right ear was noted in February 1970 to have been slightly red and inflamed, and that he had wax and pus in this ear.  Yet, the March 2014 VA examiner did not comment on the relationship, if any, between the Veteran's current disability and that treatment in service.

Second, both the 2009 and 2014 VA examiners stated that the current hearing loss was unrelated to Veteran's service since the evidence did not show a standard threshold shift between his pure tone thresholds at enlistment and separation.  However, neither examiner explained the significance of the lack of such a shift as it relates to the etiology of the Veteran's hearing loss.

Third, the Veteran submitted treatise evidence in January 2013 suggesting that pathologic changes initiated by early noise exposure render the inner ears significantly more vulnerable to age-related hearing loss.  This evidence was not specifically considered by the March 2014 examiner.

Fourth, the March 2014 VA examiner stated that hearing loss was the most common factor associated with tinnitus, but that this did not rule out tinnitus as a symptom of other conditions associated with military service.  She stated that, if there were other conditions with a known association to tinnitus, including posttraumatic stress disorder (PTSD), these would need to be considered, especially if they have a nexus to military service.  This is significant because the Veteran already has established his entitlement to service connection for PTSD.  Therefore, additional medical comment is needed addressing the relationship, if any, between his PTSD and additionally-claimed tinnitus.

As a final matter, the Board sees the Veteran submitted two opinions from Dr. R.R.Y., dated in June 2011 and June 2014.  In June 2011, Dr. R.R.Y. stated that hearing loss might be a result of working in an infantry combat zone.  In June 2014, he stated that the Veteran was exposed to guns, bombs, and cannon blasts in service, and that his current hearing loss is at least as likely as not related to combat noise exposure in service.  But no rationale was provided supporting this conclusion.  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that, when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information, it must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  This duty arises only in instances in which the missing information is relevant, factual, and objective, and where the missing evidence bears greatly on the probative value of the private report.  Id.  In Savage, the Board had rejected a private audiological evaluation for failure to apply the Maryland CNC Test without first making a diligent effort to determine whether it was applied.  However, the Court distinguished detailed reports based on objective testing versus general opinions lacking unbiased foundation.  Id., at 272.  Because the June 2014 opinion from Dr. R.R.Y. merely lacks an accompanying rationale, and does not involve missing factual or objective information, the Board does not have a duty to seek clarification of the opinion.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Forward the claims file to the examiner that performed the March 2014 VA audiological examination, if still available, for a supplemental medical opinion.  The claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide additional medical comment concerning whether it is at least as likely as not (50 percent or greater probability) that the Veteran has bilateral hearing loss and/or tinnitus because of his military service.  In forming this opinion, the examiner must specifically address the following:

a) A February 1970 treatment note showing the Veteran's right ear was slightly red and inflamed, and that he had wax and pus in the ear.

b) Treatise evidence submitted by the Veteran in January 2013 suggesting that pathologic changes initiated by early noise exposure render the inner ears significantly more vulnerable to age-related hearing loss.

c) Provide an explanation as to why a lack of a standard threshold shift between the enlistment and separation examinations supports the conclusion that hearing loss is not related to service.

The examiner must also provide additional medical comment concerning whether it is at least as likely as not (50 percent or greater probability) that the Veteran 1) has tinnitus that was caused by his service-connected PTSD; or 2) has tinnitus that alternatively is being aggravated by his service-connected PTSD.

The examiner should note that the term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability.

In the event any opinion cannot be provided without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, such as by indicating whether additional information or other procurable data is needed, the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whatever may be the reason.  So merely saying she cannot respond will not suffice.


If, for whatever reason, it is not possible or feasible to have this same VA compensation examiner provide this further comment (supplemental opinion), then have someone else provide it that has the necessary qualifications and expertise.

If further examination of the Veteran is deemed necessary, meaning not just review of the file, then arrange for him to undergo additional VA examination to obtain this necessary additional medical comment in compliance with the above instructions.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

2.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) concerning these claims and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



